IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                           NO. AP-76,820



                    EX PARTE JAMES CURTIS WILLIAMS, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. W83-A0605-U
                 IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY



          Per curiam.

                                            OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to ninety-nine years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Williams v. State, No. 05-84-00098-CR (Tex. App.–Dallas, delivered April 22, 1985, pet.

ref’d).

          Applicant contends that he has newly discovered evidence that he is actually innocent of this

offense. The trial court has determined that no rational jury would have convicted Applicant in light
of the new evidence, which was previously unavailable to Applicant. The evidence, obtained

pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,

and not Applicant, who committed this offense. Applicant is actually innocent of this offense and

is therefore entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. F83-A0605-U in the 291st District Court of

Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County

to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: June 20, 2012
Do Not Publish